DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 06/14/2018, claims foreign priority to Application KR10-2017-0123658 (Filing Date 09/25/2017).
This action is in response to amendments and remarks filed on 10/08/2021. In the current amendments, Claims 19 and 22-27 were previously cancelled. Claims 1-18 and 20-21 are pending and have been examined.
In response to amendments and remarks filed on 10/08/2021, the 35 U.S.C. 112(b) rejection to claims 12, 13, and 20, the 35 U.S.C. 103 rejection to claims 1-18 and 20-21, and the 35 U.S.C. 101 rejection to claim 21 made in the previous Office Action have been withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are the following:
Claim 15:
an approximator configured to generate an approximated density function by approximating each of a plurality of segments divided from an input distribution of an artificial neural network, the input distribution including a distribution of weights included in the artificial neural network,
a quantizer configured to determine at least one quantization error corresponding to at least one step size for quantizing the artificial neural network based on the approximated density function, and to determine a final step size for quantizing the artificial neural network according to the at least one quantization error, and convert, using the final step size, the artificial neural network to a fixed-point neural network, wherein the artificial neural network is a floating-point neural network, and
wherein the approximator is further configured to: approximate the plurality of segments to a plurality of functions independently of one another, and generate the approximated density function by combining the plurality of functions.




wherein the approximator is further configured to receive a number of the plurality of segments as an input parameter and to divide the input distribution into the number of the plurality of segments.
Claim 17
wherein the approximator is further configured to receive an order of a polynomial as an input parameter and to approximate the plurality of segments to polynomials of the order, respectively.
Claim 18
wherein the quantizer is further configured to determine a sum of an overload distortion and a granular distortion according to the at least one step size.
Claim 20
wherein the quantizer is further configured to determine a minimum fractional length and to sequentially determine quantization errors until a trough is reached, with respect to fractional lengths gradually increasing from the minimum fractional length.

The Specification provides the following description of the “approximator” and “quantizer”:
[0027]: “As shown in FIG. 1, the quantization system 100 may include an approximator 120 and a quantizer 140, and each of the approximator 120 and the quantizer 140 may be implemented with a logic block implemented through logic synthesis, a software block performed by a processor, or a combination thereof. In some embodiments, each of the approximator 120 and the quantizer 140 may be a procedure as a set of instructions that are executed by a processor, and may be stored in a memory (e.g., volatile memory or non-volatile memory) accessible by the processor.”     
For examination purposes, in accordance with the description in the Specification, “approximator” and “quantizer” in claims 15-18 and 20 have been interpreted as logic block, software 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Thomas Sexton (Registration No. 57070), on 10/28/2021.
The Examiner’s Amendment is necessary to overcome the 35 U.S.C. 101 rejection to claims 1-18 and 20 put forth in the previous Office Action.
The application has been amended as follows- Claims 1 and 15 have been amended:

Claim 1. (Currently Amended) A method of quantizing an artificial neural network, the method comprising:
dividing an input distribution of the artificial neural network into a plurality of segments;
generating an approximated density function by approximating each of the plurality of segments, the input distribution including a distribution of weights included in the artificial neural network;

determining a final step size for quantizing the artificial neural network, based on the at least one quantization error; and
converting, using the final step size, the artificial neural network to a fixed-point neural network, wherein the artificial neural network is a floating-point neural network, and
wherein the generating the approximated density function comprises:
	approximating the plurality of segments to a plurality of functions independently of one another; and
	generating the approximated density function by combining the plurality of functions.

Claim 15. (Currently Amended)	An apparatus comprising:
a memory; and
at least one processor configured to execute computer-executable procedures stored in the memory,
wherein the computer-executable procedures comprise:
an approximator configured to generate an approximated density function by approximating each of a plurality of segments divided from an input distribution of an artificial neural network, the input distribution including a distribution of weights included in the artificial neural network,
a quantizer configured to: 
determine at least one quantization error corresponding to at least one step size for quantizing the artificial neural network based on the approximated density function, and to determine a final step size for quantizing the artificial neural network according to the at least one quantization error, and
convert, using the final step size, the artificial neural network to a fixed-point neural network,  wherein the artificial neural network is a floating-point neural network, and
wherein the approximator is further configured to:
	approximate the plurality of segments to a plurality of functions independently of one another, and
	generate the approximated density function by combining the plurality of functions.

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed. These claims are renumbered as claims 1-20 upon allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a method of quantizing an artificial neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating an approximated density function by approximating each of the plurality of segments, the input distribution including a distribution of weights included in the artificial neural network; determining at least one quantization error corresponding to at least one step size for quantizing the artificial neural network, based on the approximated density function; determining a final step size for quantizing the artificial neural network, based on the at least one quantization error; and converting, using the final step size, the artificial neural network to a fixed-point neural network, wherein the artificial neural network is a floating-point neural network, and wherein the generating the approximated density function comprises: approximating the plurality of segments to a plurality of functions independently of one another; and generating the approximated density function by combining the plurality of functions.

Independent claim 15 is directed to an apparatus of quantizing an artificial neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...an approximator configured to generate an approximated density function by approximating each of a plurality of segments divided from an input distribution of an artificial neural network, the input distribution including a distribution of weights included in the artificial neural network, a quantizer configured to: determine at least one quantization error corresponding to at least one step size for quantizing the artificial neural network based on the approximated density function, and to determine a final step size for quantizing the artificial neural network according to the at least one quantization error, and convert, using the final step size, the artificial neural network to a fixed-point neural network,  

Independent claim 21 is directed to a method of quantizing a floating-point neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating an approximated density function by approximating each of the plurality of segments to a polynomial; determining at least one quantization error corresponding to at least one fractional length, based on the approximated density function; determining a final step size for quantizing the floating-point neural network, based on the at least one quantization error; and converting, using the final step size, the floating-point neural network to a fixed-point neural network, wherein the generating the approximated density function comprises: approximating the plurality of segments to a plurality of functions independently of one another; and generating the approximated density function by combining the plurality of functions.

The closest prior arts of record are the following:
Hwang et al. (“Fixed-Point Feedforward Deep Neural Network Design Using Weights +1, 0, and -1”) teaches optimizing a fixed-point design by employing backpropagation based retraining for a designed fixed-point networks with ternary weights (+1, 0, and -1) and 3-bit signal.
Qiu et al. (“Deep Quantization: Encoding Convolutional Activations with Deep Generative Model”) teaches Fisher Vector encoding with Variational Auto-Encoder (FV-VAE), a novel deep architecture that quantizes the local activations of convolutional layer in a deep generative model.
Zhou et al. (“Balanced Quantization: An Effective and Efficient Approach to Quantized Neural Networks”) teaches a novel quantization method that can ensure the balance of distributions of quantized values.
Han et al. (“DEEP COMPRESSION: COMPRESSING DEEP NEURAL NETWORKS WITH PRUNING, TRAINED QUANTIZATION AND HUFFMAN CODING”) teaches quantizing the weights to enforce weight sharing.
Cai et al. (“Deep Learning with Low Precision by Half-wave Gaussian Quantization”) teaches piece-wise backward approximators for quantizing networks.
PAN et al. (US 2018/0350109 A1) teaches a method for data quantization.
Zivkovic et al. (US 9,916,531 B1) teaches determining a parameter quantization and a data quantization.
Lin et al. (“Fixed Point Quantization of Deep Convolutional Networks”) teaches an algorithm to convert a floating point deep convolution networks (DCN) to fixed point.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 15 and 21, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125